Citation Nr: 1202260	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-45 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for obstructive lung disease with bronchitis.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The appellant served on active duty for training ("ACDUTRA") from March 5, 1978 to March 28, 1978.  He also had Florida Army National Guard service from August 7, 1977 to March 4, 1978.  He has not claimed to have served on any periods of active duty service.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") St. Petersburg, Florida, which concluded that new and material evidence had been received, and subsequently reopened and denied the appellant's claim of entitlement to service connection.  However, despite any determination reached by the RO, the Board must conduct an independent review of the evidence to determine whether new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In August 2011, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting in St. Petersburg.  A transcript of the hearing has been associated with the appellant's claims folder. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

The appellant contends that he developed obstructive lung disease with bronchitis during ACDUTRA and that the disease has been chronic ever since; he specifically avers that he was in sound condition at the time of enlistment and that the condition did not exist prior to that time.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) (2011).  The term "active military, naval, or air service" includes active duty; any period of ACDUTRA, during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training ("INACDUTRA") during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011).

In order to establish a right to compensation for a present disability, a claimant must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veterans Claims Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  This includes the duty to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  

In this case, although it appears that the RO made two attempts to obtain the appellant's service treatment and personnel records from the Florida State Adjutants General Office, it does not appear that the RO actually exhausted all efforts in an attempt to verify the appellant's periods of ACDUTRA, nor did it make a formal finding regarding whether the records associated with each verified period of service were present in the claims folder or were unavailable.  Instead, the claims folder contains the appellant's Army National Guard separation document (Form 22), his orders to report to ACDUTRA the day immediately following his discharge from the Army National Guard, a medical Board proceedings form and a Form DD 214, indicating his release from ACDUTRA.  

In this regard, the Board has considered the holding of Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, in which the United States Court of Appeals for Veterans Claims ("Court") has held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Walch v. Shinseki, 563 F.3d 1374, 1377 (Fed. Cir. 2009) (noting that "a significant part of the VA's duty to assist is its obligation to make reasonable efforts to obtain relevant records.").  The possibility that such records could contain evidence relevant to the appellant's claim cannot be foreclosed absent a review of those records.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007). 

In particular, the Board notes that the locations to which service treatment records migrate have changed, and records of separating members of Reserve or National Guard units with no active duty service are no longer stored at the VA Records Management Center.  Rather, the Army began scanning Enlisted Official Military Personnel Files ("OMPFs") in an optical imaging format in the Permanent Electronic Records Management System ("PERMS") at the Enlisted Records and Evaluation Center ("EREC") at Fort Benjamin Harrison on July 2, 2002.  If there is no reserve obligation, the OMPF is electronically transferred to the Army Human Resources Command ("HRC") in St. Louis, Missouri, for archiving.  As no request to EREC or HRC is documented, such a request should be performed.

In addition, during the appellant's hearing before the Board, he stated that he had been approved for, and was receiving Social Security Administration ("SSA") Disability Benefits for his obstructive lung disease with bronchitis.  However, as the SSA records are not in the claims folder, an attempt to obtain these documents must be made.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).
Finally, the Board notes that the appellant has reported that, following his release from ACDUTRA, he received medical treatment for his lung disorder from several private physicians.  As it is unclear whether all such treatment reports are of record, an attempt should be made to identify these documents and obtain any outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact SSA and request all records related to the appellant's award of disability benefits, to include any decision made by an Administrative Law Judge and any medical records relied upon by SSA in making its decision.  Any records obtained should be associated with the claims folder.  Any negative reply must be included in the claims folder.

2.  The RO should send the appellant an Authorization and Consent to Release Information form (VA Form 21-4142) in order to request private treatment records from medical practitioners who treated him for his obstructive lung disease with bronchitis following ACDUTRA, to include records from the Manatee Clinic for the period April 1978 through 1995, records from Blake Memorial Hospital in Bradenton, Florida, for the period August 1977 through March 1978, and any other practitioners identified by the appellant.  After securing the necessary releases, the RO/AMC should attempt to obtain such records.  All records obtained or responses received should be associated with the claims file.  Any negative response must be included in the claims folder.

If the RO is unable to secure these records, it must notify the appellant and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the appellant that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

3.  The RO should ask the EREC or HRC to search for records pertaining to the appellant, including records pertaining to periods of active duty service, ACDUTRA, and inactive duty for training ("INACDUTRA").  If no records are located, request that the EREC and/or HRC provide guidance as to where such records might be located and request records from any location(s) suggested.  

4.  If no records are located, contact the Florida State Adjutants General Office again (or other appropriate agency) and request a search for service treatment and personnel records for the appellant.  Any negative response must be included in the claims folder.

5.  The RO should enumerate (month, day, year) and verify all periods of ACDUTRA and INACDUTRA. This must be clear and should consist of more than just the appellant's retirement points.  Any records obtained must be associated with the claims folder.

6.  The RO should prepare a formal finding memorandum regarding the presence or absence of service treatment records regarding each period of service identified.   The appellant should be notified of such findings and be provided with an opportunity to respond.

7.  Following completion of the above, any further development deemed appropriate should be conducted, including scheduling the appellant for a VA examination.

8.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant and his attorney should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

